Title: To Thomas Jefferson from Joseph Jones, 21 February 1786
From: Jones, Joseph
To: Jefferson, Thomas



Dear Sir
Richmond 21st. Febry 1786.

Mr. Madison having given you before he left Richmond a history of the proceedings of the assembly during their late session I have only to add to what he has done some particular acts passed by them the perusal of which may prove more satisfactory than a partial account of them. With these you receive a small pamphlet entitled Reflections &c. ascribed to Mr. St. G. Tucker together with the proceedings of the convention of the Deputies of the Prostestant Episcopal Church held lately in Philadelphia and some newspapers containing a variety of questions respecting our Commerce making in the whole the only report I am at present able to furnish you.
The Act for establishing certain ports for foreign vessels passed some time ago commences its operation the first of June next. It is imperfect and an attempt was made by a bill introduced the last session to amend its defects but was lost in its progress through the Legislature. The operation of this imperfect Law it is to be feared will increase the opposition to the measure and work a repeal the next session. I wish a fair experiment could be made  to ascertain the advantages or disadvantages of restricting foreign commerce to a few ports. Altho its policy is powerfully opposed yet I incline to think upon fair experiment the measure would prove beneficial and establish itself from its fruits. Doubtless it would greatly aid the collection of impost revenue, and suppress these evasions which are now too generally practiced by the subtile and interested trader.
A wretched combination of uninformed Members without an Individual to utter their objections of the least pretensions to science except M—r—w—r S-th proved too powerfull for reason and eloquence in favor of the bill for establishing circuit Courts. Nothing I think effectual has been done to counteract the commercial Policy of Britain respecting these States. Commissioners to meet Commissioners of other States have been appointed. Whether they will ever meet or when met effect any good purpose is yet in the womb of time. Better far it would have been to confide to Congress such powers as were adequate and necessary to secure and protect our commerce from the attempts of Monopoly and the injuries of inequality. If it is ever to be wrested from the present Engrossers of it the fcederal power alone can effect it.
Has anything been done with Britain respecting commerce? Are we to expect a surrender of the Posts on the Lakes? The holding of them and declining to account for the Negros carried from N. York have served with our people as pretexts for continuing in force the law that prohibits British subjects suing for their debts. Are we to ascribe the reluctance in many instances and the absolute neglect in others of the Indian Tribes to meet and treat with our Commissioners to the detention of the Posts on the Lakes or to British and Spanish intrigues with those Nations?
Col.l’Maire will I expect deliver you this with its inclosures. I wish I could have regaled you with something more entertaining. You must accept the will for the deed. Tobacco is still low 22/6 last price here. Some think this is owing to a contract made with the Farmers General the fullfillment of which we are told rests with R. Morris. If Mr. Short is with you present him my compliments and believe me to be Dr Sr. Yr friend & hum: Servt,

Jos: Jones


P.S. Will it be improper to publish in Paris from the Virga. paper the Act concerning G[eorge] W[ashington]. L’Maire will bear the act of Naturalization to the Marquis.

 